Citation Nr: 0637269	
Decision Date: 12/01/06    Archive Date: 12/12/06	

DOCKET NO.  98-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether injuries sustained in a motor vehicle accident during 
service in November 1990 were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	M. R. Lippman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 until 
February 1994 when he was discharged by reason of physical 
disability without severance pay.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In an October 1994 administrative 
decision, VA determined that the injuries sustained by the 
veteran in a November 1990 motor vehicle accident were not 
incurred in line of duty, but were due to the veteran's own 
willful misconduct.  In November 1994, the RO denied 
entitlement to service connection for the residual 
disabilities attributable to injuries received in that motor 
vehicle accident on the basis that those injuries were a 
result of the veteran's own willful misconduct.  The veteran 
was notified of this decision and his appellate rights, and 
he did not appeal, and that decision became final.

In December 1995, the veteran attempted to reopen this claim 
by the submission of additional evidence and testimony at a 
May 1996 RO hearing.  The veteran again testified at an RO 
hearing in April 1998.  In July 1999, the RO held that new 
and material evidence had been submitted to reopen the claim, 
but the RO again found that the injuries from the motor 
vehicle accident resulted from the veteran's willful 
misconduct.  The veteran appealed and the Board affirmed the 
RO's findings in a decision on the merits in April 2000.  The 
veteran appealed and the US Court of Appeals for Veterans 
Claims (Court) vacated and remanded the case for VCAA 
compliance.  In April 2002, the Board issued a decision which 
found that new and material evidence had been submitted 
sufficient to reopen the claim.  In June 2003 and March 2004, 
the Board remanded the appeal for VCAA compliance.  The case 
has now been returned to the Board and is ready for appellate 
review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  During service in November 1990, the veteran was involved 
as the driver in a motor vehicle accident in Italy and 
sustained multiple injuries therefrom.

3.  A clear preponderance of the evidence on file reveals 
that the veteran was operating the vehicle at an excessive 
rate of speed and that he was under the influence of alcohol, 
and that these were the proximate causal factors for the 
resulting accident and the veteran's injuries and those 
injuries were not incurred in line of duty but were due to 
the veteran's own willful misconduct.


CONCLUSION OF LAW

The injuries sustained by the veteran in a motor vehicle 
accident during service in November 1990 were not incurred in 
line of duty, but were instead the result of the veteran's 
willful misconduct.  38 U.S.C.A. §§ 105, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 3.1(m), (n), 3.301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

This appeal has twice previously been remanded by the Board 
specifically for VCAA compliance.  In June 2003, the Board 
remand for this purpose specifically placed the veteran and 
representative on notice of the applicable laws and 
regulations regarding line of duty/misconduct determinations.  
The veteran was subsequently provided formal VCAA notice in 
July 2003.  The case was again remanded by the Board for VCAA 
compliance in March 2004.  The veteran was again provided 
formal VCAA notice.  These notifications informed the veteran 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  

It seems clear from a comprehensive review of the claims 
folder in this appeal that all known available records have 
been collected for review.  There are on file multiple copies 
of investigative reports by the military police, the Army 
criminal investigation command (CID), and the Italian civil 
police.  Medical records, including VA examinations and 
treatment records, records of military Medical Evaluation and 
Physical Evaluation Boards (MEB\PEB), transcripts of a 
hearing before the US Army Physical Disability Evaluation 
Board, and before the VA at the RO, and the formal report of 
the Army Board for Correction of Military Records with 
respect to the veteran's appeal of his initial military line 
of duty determination.  

In October 2003, the representative wrote that there was no 
additional evidence to submit on the veteran's behalf.  In 
April 2004, the representative again wrote that there was no 
additional evidence to submit.  Most recently, it appears 
that a complete copy of the final Army CID Report of 
Investigation from August 1993 was collected and added to the 
claims folder.  The Board finds that VCAA and the duty to 
assist has been satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 182 (2002).

To the extent that the veteran and representative may not 
have been provided VCAA notice with respect to downstream 
issues in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Board would point out that no 
allowance of any benefit will result from this decision, so 
any failure to provide notice with respect to effective dates 
in this appeal must be harmless. 

Injury or disease incurred during active military service 
will be deemed to have been incurred in line of duty and not 
the result of a veteran's own misconduct unless such injury 
or disease was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(a).

"In line of duty" means an injury or disease incurred in or 
aggravated during a period of active military service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of his abuse of alcohol or drugs.  A 
service department finding that injury or disease occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wonton and reckless disregard of it's probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury or disease.  38 C.F.R. § 3.1(n).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in drinking of a beverage to enjoy 
it's intoxicating effects, intoxication results proximately 
and immediately in disability, the disability will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2).

The Court has held that 38 U.S.C.A. § 105(a) creates a 
presumption that an injury incurred during active military 
service will be deemed to have been incurred in line of duty, 
unless the injury was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  A finding of 
"willful misconduct" is an independent finding which negates 
the "line of duty" presumption.  To deny a finding of line of 
duty on the basis of a finding of willful misconduct, the 
Board must establish that denial is justified by a 
preponderance of the evidence.  Smith v. Derwinski, 2 Vet. 
App. 241 (1992).  In evaluating the evidence for and against 
a claim, the Board must conduct it's review mindful of the 
statutory presumption in the veteran's favor.  See Akins v. 
Derwinski, 1 Vet. App. 228, 230 (1991).  The Board notes that 
line of duty/misconduct determinations are based on a 
"preponderance of the evidence" legal standard and this 
standard was most recently affirmed by the US Court of 
Appeals for the Federal Circuit.  See Thomas v. Nicholson, 
No. 05-7019 (Fed. Cir. Sep. 9, 2005).

Facts:  During active service in or about Vicenza, Italy, on 
November 14, 1990, at 2340 hours (11:40 p.m.), the veteran 
was involved in a motor vehicle accident in which he 
sustained various injuries, including head trauma.  A line-
of-duty investigation completed in March 1991 recorded that 
the veteran was the driver, and a dependent of a US civilian 
employee was the lone passenger (who died from his injuries).  
The investigator determined that the accident was caused by 
excessive speed and because the veteran was driving under the 
influence of alcohol, which was recorded by a local hospital 
to be 168 mg%.  The investigating officer concluded that the 
injuries sustained by the veteran were the result of his 
driving under the influence of alcohol and were not in line 
of duty but were due to his own misconduct.  

A report of investigation by the Army CID provided an 
estimation, based upon observation at the accident scene, 
that the veteran had been driving the motor vehicle at 
approximately twice the lawful speed limit.  It was concluded 
that this speed was excessive for the conditions then on the 
road, which was noted to be raining and obviously at night.  
The recommended charge was reckless driving (the veteran's 
blood alcohol results were not then known).  The preliminary 
CID investigation noted that the veteran had been driving at 
a high rate of speed, the vehicle he was driving entered into 
an uncontrollable skid, and struck a street light with the 
right side of the vehicle.  The vehicle then pivoted, 
throwing the passenger into the roadway, and the vehicle 
continued on and struck a bus stop.  Both the veteran and 
passenger were transported to a local civilian hospital, 
where the passenger later died from head trauma.  An alcohol 
test performed by hospital personnel was then reported (in 
this CID report) at 196 mg%.  

The CID report also included an English translation of an 
associated Italian civil police investigation report which 
was very similar to that of CID, the only exception being 
that the CID report indicated the veteran was driving through 
a curve, while the Italian report indicated that the road was 
straight.  Both reports also indicated that it was nighttime, 
and that the roadway was wet from rainy weather.  The Italian 
police report indicated that the veteran's blood alcohol test 
resulted in 168 mg% as reflected in a medical certificate 
released on November 16, 1990.  The Italian police charged 
the veteran with a violation of their civil code for drunk 
driving.  The Italian police report concluded that the causal 
factors in the accident was both from excessive speed, and 
due to the fact of the veteran's blood alcohol content.  The 
Italian police report included the statement of a witness 
(CF) in which she reported seeing a car striking violently 
against the bus stop with pieces of the shed and car flying 
in the air.  After the impact, she saw something ejected from 
the car which she later determined was a man.  She reported 
that she did not know how this happened and had nothing else 
to add.  

There is also on file a certification from the Vicenza Civil 
Hospital of November 16, 1990, indicating that the blood 
alcohol test conducted on the veteran resulted in 168 mg%.  
Xerox copies of photographs which are unclear make it 
apparent that the small Renault automobile involved in this 
accident was totaled.  

The veteran was apparently comatose for some days after the 
accident but on December 9, 1992, he was questioned, and he 
reported having no memory of borrowing the car he was driving 
at the time of the accident or any other details about the 
accident.  

A statement by the veteran's mother and step-father in 
February 1991, reflects that they had stayed in Vicenza 3 to 
4 weeks immediately after the accident.  They had been told 
that there had been rain, wet pavement, and fog at the time 
of the accident.  They questioned the accident report because 
it made no mention of skid marks or other evidence indicating 
a high rate of speed or if evasive action had been taken.  
They had been told that the blood alcohol testing by the 
civilian hospital had been done without anyone consenting on 
the veteran's behalf.  They believed that there had been two 
eye witnesses to the accident.  One had been a serviceman who 
returned to the US shortly after the accident.  The other was 
a young Italian woman whom they reported seeing several times 
at the hospital.  She told them through an interpreter that 
she had observed some type of scuffle taking place between 
the driver and passenger.  They reported that she told them 
that it appeared to her that the passenger was trying to grab 
the steering wheel and that there was a fight taking place.  
It was the veteran's step-father's opinion, he being a former 
police officer with training in accident investigations, that 
the accident report for the veteran was grossly incomplete in 
many aspects. 

An April 1991 statement of the veteran's mother and step-
father argued that no information had been provided as to how 
a determination had been made that the veteran had been 
traveling at a high rate of speed.  They also questioned 
whether alcohol or the wet road conditions caused the 
accident.  They again reported that a witness had told them 
that she observed the passenger striking the driver.

An April 1991 statement on the veteran's behalf by a service 
legal assistance attorney indicated he had read all the 
documents reporting the veteran was speeding and that he had 
a blood alcohol content of either 196 mg% or 168 mg%, and 
argued there was no evidence to support those conclusions.  
He argued that there was no eye witness who saw the veteran 
speeding, no police or radar read out, no recorded 
measurement of skid marks or other scientific calculation of 
speed.  He further argued that the varying blood alcohol 
content reports made them both suspect.

A physical evaluation board (PEB) report in January 1992 
found the veteran physically unfit for military duty due to 
moderate dementia associated with brain trauma manifested by 
organic personality syndrome and antisocial personality 
traits.  The veteran's case had been conditionally 
adjudicated pending the receipt of a formal line-of-duty 
determination.  It was stated that, should an unfavorable 
line-of-duty determination result, the veteran would not be 
eligible for benefits under the Army disability system.  

A June 1992 statement from another military Judge Advocate 
argued that the blood alcohol content of itself did not 
establish willful negligence or intentional misconduct since 
there was no evidence of the effect that alcohol had on the 
veteran.  It was argued that mere violation of Army 
regulations or Italian traffic laws did not amount to 
intentional misconduct or willful negligence.  He argued that 
the final determination should be a simple application of the 
presumption that the injury was incurred in line of duty.  

A transcript of a hearing by the Army Physical Evaluation 
Board in October 1992 includes the veteran's step-father's 
testimony that they had traveled to Italy where they met one 
of the two reported witnesses to the accident.  He testified 
that an Italian woman told him that she saw what appeared to 
be the passenger striking the driver or trying to wrestle the 
steering wheel away from him.  He had requested a copy of the 
woman's statement from CID and received a copy, but this 
statement did not contain the information she had related to 
him.  The veteran's step-father reported that he had 
personally seen the vehicle at the impound lot and noticed 
that the passenger seat belt had torn and broken loose.  The 
windshield was also broken and pushed forward and the tires 
were bald.  He opined from his examination of the vehicle 
that although a police reported indicated that it had been 
traveling about 60 miles per hour, it could have actually 
only been traveling 40 or 50 miles per hour.  The road had 
been wet and slippery and it had been foggy and raining.  He 
also reported that around the location of the accident, he 
could not find any posted speed limits.

In a statement of medical examination and duty status 
conducted in July 1993, it was reported that the veteran had 
injured his head in a motor vehicle accident in November 1990 
in Italy with other circumstances being unknown.  It was 
reported that the veteran had not been under the influence of 
alcohol or drugs.

In November 1993, a Physical Evaluation Board (PEB) again 
determined that the veteran was physically unfit for military 
service due to dementia associated with brain trauma.  
Because the veteran's physical disability was the result of 
his own actions and a line of duty determination of "not in 
line of duty, due to own misconduct" had been made in the 
case, the disability was not compensable under the Army 
disability system.

An appeal for modification of the PEB findings in December 
1993, argued that the evidence did not support the findings 
because the blood alcohol content by itself did not equate to 
willful negligence or intentional misconduct.  The veteran 
continued to refute the credibility of the Italian 
administered blood alcohol test performed.  He argued that it 
was not performed in a manner acceptable by US legal or 
customary standards.  He also relayed that his step-father 
had been told that a witness had observed a male passenger in 
the veteran's vehicle striking him in the face shortly before 
the accident.  It was argued that the investigation failed to 
seek out this important witness.  It was also argued that 
adverse weather conditions, the condition of the vehicle, and 
the routine nonenforcement of Italian traffic laws 
contributed significantly to the accident and injuries.  It 
was also argued that the Italian Government and US Army 
failed to preserve, inspect and test the vehicle involved in 
the accident, which might have revealed evidence favorable to 
the veteran. 

In an August 1994 report of accidental injury, the veteran 
reported that he had been driving back to his base when the 
accident occurred.  It had been raining heavily and he had 
lost control of the car striking the pole by a bus stop.  It 
had been dark and the road had been asphalt and rock and 
slippery when wet.  He denied alcohol or narcotics had been 
involved.

In a May 1996 hearing at the RO, the veteran acknowledged 
that he had no recollection of the accident.  He remained 
under medical care for injuries sustained in the accident.  
He had filed a petition for review of his case by the Army 
Board for Correction of Military Records, but no 
determination had yet been made.

The veteran appeared at another hearing at the RO in April 
1998.  He reported that he had always received high 
performance marks during service, and had been a good 
soldier.  He reported that his step-father had conducted his 
own investigation into the circumstances of the accident, and 
found a woman who had told him the passenger in the car had 
been striking him in the face before they crashed into the 
pole.  

A report from the Social Security Administration included a 
number of recent medical records of the veteran.  The veteran 
had been found disabled in accordance with the laws and 
regulations governing Social Security Administration 
determinations beginning in September 1996.

There is also on file a March 1998 report of the result of 
the veteran's application to the Army Board of Correction for 
Military Records, which denied the veteran's application.  
This report noted derogatory data, unrelated to the 
automobile incident in question.  While stationed in Korea, 
the veteran had received an Article 15, UCMJ, for wrongful 
possession and distribution of marijuana.  In October 1985, 
he was punished under Article 15, UCMJ, for disobeying a 
lawful written order of a superior commissioned officer.  In 
September 1990, he was punished under Article 15, UCMJ, for 
violation of Article 78, accessory after the fact in an 
assault case.  In April 1992, the veteran was punished under 
Article 15, UCMJ for wrongful use of marijuana.  In February 
1994, the veteran was "apprehended for the third time for 
possession of marijuana."

The BCMR report reviewed all of the available evidence about 
the veteran's 1990 motor vehicle accident, including 
investigations conducted by the Italian Police, the US Army 
Military Police, and the CID.  It was noted that the CID 
investigation was conducted to support charges of involuntary 
manslaughter against the veteran.  This report notes that the 
military police arrived at the accident scene some 24 minutes 
after the accident and that using skid marks and accident 
scene analysis, estimated that the veteran was driving 
approximately 68 miles per hour on a 2-lane road at night in 
rainy conditions when he lost control of the vehicle.  After 
skidding approximately 82 feet it struck a light pole and bus 
stop where it came to rest.  The posted speed limit for that 
roadway was 31 miles per hour.  The blood alcohol test was 
not available when the report was prepared, and the initial 
charge was reckless driving.  A translated Italian Police 
report noted that the veteran had been charged with drunken 
driving and that his drivers' license was seized based on a 
blood alcohol test of 168 mg% with .10 being the established 
limit for a determination of driving while intoxicated.  The 
reported noted the probable cause of the accident as 
excessive speed, weather conditions, and alcohol impairment.  
A preliminary duty status report in December 1990 stated that 
blood alcohol conducted by a civilian hospital was .196 and a 
later formal line of duty investigation noted that the proper 
blood alcohol was .168.  The BCMR report stated that it was 
later acknowledged by the unit that the blood alcohol 
reported as .196 was an error, and should have shown .168.  A 
formal line of duty investigation completed in March 1991 
resulted in a finding of "not in line of duty--due to own 
misconduct."  An April 1991 Judge Advocate's legal opinion 
was that there was sufficient evidence to support a finding 
that the veteran was driving while intoxicated.  It also 
opined that his intoxicated condition was the proximate cause 
of the resulting vehicle accident and was considered gross 
negligence or intentional misconduct.  The report discussed 
findings of both a Medical Evaluation Board (MEB) and 
subsequent Physical Evaluation Board (PEB).   The report 
further noted that from April 1991 to June 1992, appointed 
military legal counsel appealed the line of duty 
determination.  The outcome of this appeal was a 
determination that the veteran's blood alcohol content of 
.168 was substantial evidence that he operated the vehicle in 
an unfit condition and there was no basis for warranting 
reversal of the line of duty determination finding.  This 
report reflected consideration of evidence available to 
military authorities at the time.  The BCMR found that the 
veteran had been provided a valid blood alcohol test at the 
civilian hospital upon admission which was over one and one 
half times the legal limit to be convicted of driving while 
intoxicated under both Italian law and US Army regulations.  
The BCMR report also concluded that the limited nighttime 
visibility and rain should have alerted the veteran to be 
more cautious when driving, and that the available evidence 
of skidding over 80 feet before striking a light pole with 
sufficient force for his passenger to be ejected from the 
vehicle was significant evidence that the veteran was 
operating the motor vehicle at an excessive rate of speed.  
The BCMR denied the veteran's application regarding his 
military line of duty determination.

In a December 1999 statement, the veteran again indicated he 
was unable to recall the events surrounding the accident.  He 
again argued that there were several inconsistencies 
regarding the case with respect to his line of duty 
determination.  He argued there was doubt regarding his blood 
alcohol at the time.  He again reported that a witness had 
reported seeing him being struck by his passenger just prior 
to the accident.  He argued that the weather and road 
conditions were poor at the time of the accident.  

In October 2004, the veteran submitted his most recent 
statement in support of his claim.  This includes a 
restatement of several prior arguments.  He argued that there 
was never an actual documentary report of his blood alcohol 
testing at the civilian hospital.  He argued that blood 
alcohol testing was not performed in Europe.  He argued that 
a witness who spoke to the head nurse at the civilian 
hospital reportedly told him that she did not know whose 
blood belonged to whom due to other accidents that night.  He 
said they did not even know whether his passenger's blood had 
been mixed with his.  

Analysis:  The Board finds that a clear preponderance of the 
evidence supports a finding that the veteran's injuries 
sustained in a motor vehicle accident in Italy in November 
1990 were not incurred in line of duty, but were due to the 
veteran's own willful misconduct.  The available objective 
evidence, including multiple reports of investigation, 
support a finding by a preponderance of the evidence that the 
veteran operated a motor vehicle while under the influence of 
alcohol at a rate of speed excessive for the conditions then 
present on the road, and his actions in consuming alcohol and 
then electing to operate a motor vehicle, and to operate it 
at an excessive rate of speed for the conditions then present 
on the road, were certainly intentional misconduct which 
constitutes the proximate cause of the veteran's resulting 
injuries.  

The arguments presented by and on behalf of the veteran 
during the lengthy pendency of this appeal might perhaps be 
effective in attempting to interject reasonable doubt in a 
criminal proceeding, but the determination of line of 
duty/misconduct in this appeal is not governed by the burden 
of proof presented in criminal proceedings.  Although two 
separate blood alcohol contents were reported, it is 
noteworthy that both of those reports at .196 and .168 are 
above the legal limit virtually everywhere, and the report of 
.196 made in an initial investigation was later recanted as a 
mistake.  Although the veteran's step-father reported being 
told by a witness to the accident that she had seen some form 
of scuffle taking place between the driver and passenger 
prior to the accident, her actual witness statement includes 
no reference to such facts, and indeed her November 15, 1990, 
statement itself indicates that her first observation was the 
vehicle striking a bus stop shed, and it is clear from other 
accident investigative reports that the vehicle had entered 
an uncontrolled skid and struck a lamp pole, prior to 
striking and coming to rest at the bus stop shed.  She 
further reported that she did not know "how this happened and 
I cannot say what was the direction of the travel of the 
car."  The veteran has denied the use of any alcohol or drugs 
prior to the accident in question, but there are also sworn 
statements on file taken by investigators confirming that the 
veteran has no recollection of the accident itself or of 
almost anything else which occurred in the months or even 
years preceding that accident.

The veteran's injuries were not incurred in the line of duty 
but were the result of his own willful misconduct.  Although 
the circumstances surrounding this incident are certainly 
tragic and unfortunate, service connection may not be 
established for any injuries residual to the motor vehicle 
accident in Italy in November 1990.  



ORDER

Injuries sustained by the veteran in a motor vehicle accident 
during service in November 1990 were not incurred in the line 
of duty, but resulted from the veteran's own willful 
misconduct.   




	                        
____________________________________________
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


